DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 4/4/2022 is acknowledged.  The traversal is on the ground(s) that: There is no evidence or examples to show the independence between the groups. 
Regarding the Examiner’s to Groups I and II, where the product can be made by a materially different process, Lee et al Desalination 219 (2008) 48-56 discloses a titania polymer nanocomposite formed by in situ polymerization, however the process produces a nanocomposite with a different concentration of titania. The upper limit appears to be 5 wt%. Thus, the product as claimed, which requires at least 10 wt% titania is distinct.
The Examiner affirms that Group I (method of making) and Group III (water treatment apparatus) are distinct. The steps required in the method of making a titania nanocomposite are distinct than an apparatus that contains a filter. Lombari et al. discloses that titanium dioxide composites can be used in structural means, catalysts, or fabrics. Thus, the two inventions between a method of making a composite and an apparatus do not overlap in scope, are not obvious variants, and the steps involved in making a composite has a materially different design than an apparatus.
A similar argument is maintained between Groups I and IV, a method of making a composite and a method of separation. Vos et al. US 10,773,957 discloses a process for removing at least organic compound from a stream, though does not require the nanocomposite method of Group I. Therefore, the two inventions between a method of making a composite and the separation process do not overlap in scope, are not obvious variants, and the steps involved in making a composite has a materially different design than the separation process.
The Examiner affirms that Group II (a composite) and III (a water treatment apparatus) are mutually distinct as being an intermediate-final product relationship. Distinctness is proven for the claims if the intermediate product (composite) is useful to make another products than the final product (a water treatment apparatus). As stated above, Lombari et al. discloses that titanium dioxide composites can be used in structural means, catalysts, or fabrics.
The Examiner affirms that Group II and IV are distinct as a product (composite) and process of use (separation). In this case, Vos et al. US 10,773,957 discloses a process for removing at least organic compound from a stream, though does not require the composite of Group II. Alternatively, Lombari et al. discloses that titanium dioxide composites can be used in structural means, catalysts, or fabrics. Thus, the product as claimed can be used in a materially different design.
The Examiner affirms that Group III and IV are distinct as an apparatus and process. Noda US 10,407,367 discloses an apparatus with a titania polyamide composite filter that is used for separating olefins from hydrocarbon. Thus, an apparatus (Group III) can be used for another distinct process, which is separating hydrocarbons versus separating toxins from water as claimed.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, Hyun Soo et al. Desalination 219 (2008) 48-56.
Regarding claims 1-4, Lee teaches a process for making a composite membrane synthesized via in-situ interfacial polymerization. Interfacial reaction occurred from the aqueous phase of m-phenyl diamine (MPD) and the organic phase of trimesoyl chloride (TMC) in which titania particles were dispersed, thereby producing a titiania nanocomposite (abstract, Section 2.2 and 2.3). The titania is sourced from rutile and anatase, thus inherently includes TiCl4 as the source to be oxidized (Section 2.3).  

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Lee does not teach admixing the phenylene diamine, titanium chloride, and urea to from an aqueous solution and mixing the aqueous solution with a non-aqueous solution of trimesoyl chloride. In Lee, it appears that titania is added to the solution instead of titanium chloride.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772